RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 1–20 are rejected.
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.

The Applicant argues that Lyle et al. (“Extending the web to support personal network services”, March 18, 2013) fail to teach the limitation “receiving, by the server, a system response to the webpage request…installed in the mobile terminal”, “sending the system response, by the server, to the browsing application…and the operating system both installed in the mobile terminal is completed”, and “wherein the server is an application server for the browsing application, a third-party server, a server cluster composed of a number of servers or a cloud computing service center, and the server is not installed in the mobile terminal.” Remarks on 10/8/21 at 10. The Applicant reasons that the failure of teaching stems from the Websocket service server receiving geolocation information does not disclose the possibility of such receipt from a device Id.
However, the Examiner submits that such teachings are disclosed in the second Lyle reference, or Lyle et al. (“Cross-platform access control for mobile web applications, July 16, 2012). This second Lyle reference discloses the possibility of the personal zone model of webinos platform to direct resources from individual devices to be delivered to an originating request from a mobile device as facilitated by the personal zone hub, or personal zone proxy as shown in Fig. 1 and page 40. Though the first Lyle reference does not disclose the possibility of webinos system accessing resources within its device directly as served by a server outside of its computing resources, the second Lyle reference discloses the ability to access any resources within its personal zone model including device that may have originated the request accessing resources within itself. As such, the combination of the references do disclose the rejected claim language in question. Furthermore, the rejection below is updated to reflect the amended limitations in its entirety.

Therefore, the prior art rejection of record is maintained. The claim mappings have been updated to reflect the amended claim limitations below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 13-15, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lin et al. ("Gibraltar: Exposing Hardware Devices to Web Pages Using AJAX", June 13, 2012) in view of Lyle et al. (“Extending the web to support personal network services”, March 18, 2013), and further in view of Lyle et al. (“Cross-platform access control for mobile web applications”, July 16, 2012) (“Lyle #2”).
Regarding claims 1, 10 and 15, Lin teaches an information interaction method/server/non-transitory computer readable storage medium comprising:
receiving a webpage request, by a server, sent by a browsing application in a mobile terminal, wherein the webpage request is used to request information required for a webpage to be displayed in the browsing application from an operating system of the mobile terminal (Fig. 1, pp. 2-3, mobile device includes an OS and browser that accesses web application software "Webapp" as served by remote server Web Server at www.app.com; web page request for this webapp can be sent from within the browser to web server for display on the system run by OS);

the browsing application and the operating system are both installed in the mobile terminal (Fig. 1; p. 3, the device server within the mobile terminal and a browser is both shown to be operating within the confines of an operating system OS), and
However, Lin does not explicitly teach sending the webpage request, by the server, to the operating system of the mobile terminal, receiving, by the server, a system response to the webpage request, wherein the system response is sent from the operating system of the mobile terminal, the system response comprises the information required for displaying the webpage in the browsing application installed on the mobile terminal; and sending the system response, by the server, to the browsing application such that information interaction between the browsing application and the operating system both installed in the mobile terminal is completed.
Lyle reference from the same field of endeavor teaches sending the webpage request, by the server, to the operating system of the mobile terminal (p. 711 right col., a solution regarding access of local features from web browsers overcoming previous known issues is disclosed in second paragraph; usage of a new approach where there is a "server on each device" that introduces a new set of local domain names and uses webinos system to create a virtual personal network accessible from the web browser is disclosed; p. 713 right col. Section 5, individual device, to extend this personal network within the device itself, creates a local domain called .zone address which includes access control that intermediates via websockets services, see also sections 5.1 and 5.1.1; p. 714 left col., the websockets connection can enable bidirectional communication 
receiving, by the server, a system response to the webpage request, wherein the system response is sent from the operating system of the mobile terminal (pp. 714-15, websockets services can receive relevant information to relay back to the requesting browser, for example a geolocation information); and
the system response comprises the information required for displaying the webpage in the browsing application installed on the mobile terminal (p. 713, the communicative services are conducted over HTTP; furthermore, the pertinent information to be displayed in the requesting browser is transmitted from service providing the information, i.e. geolocation service as disclosed, to the browser or the requesting end)
sending the system response, by the server, to the browsing application in the mobile terminal (pp.714-15, geolocation information can be returned to the requesting browser via the device server/websockets services intermediary)
such that information interaction between the browsing application and the operating system both installed in the mobile terminal is completed (Fig. 1; pp. 714-15, for example, a web application accessing geolocation can complete a sequence of events 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lin using Lyle to gain additional flexibilities of having personal networks having web servers embedded within a local device network including advantages such as having the ability to access enhanced routing or discovery of local/nearby devices using personal domain/networks as well as gained security by reducing attack vectors such as exposure to security-sensitive data or functions to normally malicious web applications (pp. 712 and 713 right col. under section 4.)
However, the teachings do not explicitly teach wherein the server is an application server for the browsing application, a third-party server, a server cluster composed of a number of servers or a cloud computing service center, and the server is not installed in the mobile terminal.
Lyle #2 further teaches sending the webpage request, by the server, to the operating system of the mobile terminal (p. 37, left col., web browser and its sandbox security model with API having ability to access localhost services is disclosed, for purposes of security; p. 39, right col. under section A, though webinos can create a personal zone model to access individual device level services using device level servers within a particular defined network as shown in Fig. 1, ability of a user to access using the API of webinos for “local and remote resources” is disclosed, which indicates that the web applications accessing information includes ability to access resources “local” to the device server; as applied to the Lyle reference above, the possibility exists where 
wherein the server is an application server for the browsing application, a third-party server, a server cluster composed of a number of servers or a cloud computing service center, and the server is not installed in the mobile terminal (p. 40, right col.; Fig. 1, “personal zone hub” (PZH) which can be hosted as an online service or “may be hosted by a third party” can act as the central point of access to the zone so that each device can contact others and request access to resources and services which suggests that the server mediating connection between a requesting application/browser and resource within the hub can be facilitated by said hub; also, the personal zone hub is separate entity from the devices or web app as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Lin using Lyle #2 reference to ensure that the web browser sandbox models do not hinder the ability to access locally located resources so that security of using a browser for web application purposes is maintained.

Regarding claims 4, 13 and 18, Lin, Lyle and Lyle #2 reference teach the limitations of claims 1, 10 and 15 respectively. Lin further teaches wherein the webpage request comprises request content and a request identifier, wherein the request content is used to indicate information that the browsing application needs to request from the 
the sending the webpage request to the operating system of the mobile terminal through the long connection with the operating system of the mobile terminal comprises: sending the request content and the request identifier to the operating system of the mobile terminal (Fig. 2; page 3, the device server has the ability to communicate with the webapp the above information in return and/or in concert with proper protocols)
through the long connection (p. 6, hardware.js establishes a "persistent HTTP connection with the device server using a 'forever frame.'").

Regarding claim 7, Lin, Lyle and Lyle #2 reference teach the limitations of claim 4. Lin further teaches wherein the system response comprises the request identifier (Fig. 2; page 3, device server is able to return a "resp" object which includes information such as token information via the "resp.result" property) and


Regarding claims 14 and 19, Lin, Lyle and Lyle #2 reference teach the limitations of claims 10 and 15 respectively. Lin further teaches wherein the browsing application is a built-in application of the mobile terminal or a third-party application installed in the mobile terminal (page 3, browser such as the Firefox 4+ which is a third-party installable browser in a system such as an Android operating system [Android device server is disclosed as being the device server as disclosed in Fig. 2 of page 3] such as Android 2.2; see also p. 5).

Regarding claim 20, Lin, Lyle and Lyle #2 reference teach the limitations of claim 1. Lin further teaches wherein the browsing application is a third-party application having no direct information interaction with the operating system (p. 1, browser that can be used to support the operations of Gibraltar is identified as a plurality of different types of “all browsers” [bottom line of left col. under section 1 Introduction]; all browsers can include third party browsers; Abstract, capability of “sandbox” treatment of browsers for security purposes is disclosed).

Claims 2, 3, 5, 6, 8, 9, 11, 12, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Lin et al. ("Gibraltar: Exposing Hardware Devices to Web Pages Using AJAX", June 13, 2012) in view of in view of Lyle et al. (“Extending the web to support personal network services”, March 18, 2013), further in view of Lyle et al. .
Regarding claims 2, 11 and 16, Lin, Lyle and Lyle #2 reference teach the limitations of claims 1, 10 and 15 respectively. Lin further teaches wherein the webpage request comprises a service name (p. 5, for example, name of a particular query directed to a specific hardware can be specified within hardware.js script, i.e. a single sensor); and
obtaining the service name (p. 5, for example, name of a particular query directed to a specific hardware can be specified within hardware.js script, i.e. a single sensor) and
sending the webpage request to the operating system of the mobile terminal through the long connection identified by the connection identifier (Fig. 1, iframe local using hardware.js script can send a request for the web app page to the device server for, example, access to sensors, camera, mics, GPS, etc.; p. 6, hardware.js establishes a "persistent HTTP connection with the device server using a 'forever frame.'").
However, the teachings do not explicitly teach wherein sending the webpage request to the operating system of the mobile terminal through the long connection with the operating system of the mobile terminal comprises: determining a media access control (MAC) address of the mobile terminal based on the webpage request; a connection identifier corresponding to the MAC address of the mobile terminal from a stored mapping relationship; and
Banga from the same field of endeavor teaches wherein sending the webpage request to the operating system of the mobile terminal through the long connection with the operating system of the mobile terminal comprises: determining a media access 
a connection identifier corresponding to the MAC address of the mobile terminal from a stored mapping relationship (¶43, network device UID can be created/assigned based on user device parameters, including the MAC address); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Banga to easily maintain a resolution record for devices that may not be easily reachable in a network to provide ease of accessibility to the service residing within such devices by identifying them in a unique manner, such as a well-known unique identifier such as the MAC address for individual devices (Morales, Abstract and ¶27).

Regarding claims 3, 12 and 17, Lin, Lyle reference and Banga teach the limitations of claims 2, 11 and 16 respectively. Lin further teaches establishing the long connection with the operating system of the mobile terminal when a connection request sent from the operating system of the mobile terminal is received (Fig. 1, iframe local using hardware.js script can send a request for the web app page to the device server for, example, access to sensors, camera, mics, GPS, etc.; p. 6, hardware.js establishes a "persistent HTTP connection with the device server using a 'forever frame.'"), and
assigning the connection identifier for uniquely identifying the long connection to the long connection (p. 5, for example, createSession() function generates from the device server as shown in Fig. 1 a capability token which can be used as sort of an authenticator that uniquely identifies the particular session);

Banga further teaches obtaining the MAC address of the mobile terminal based on the connection request (¶27, browsing session can be associated with a MAC address of the personal device used during processing to identify own device);
the connection identifier in the mapping relationship (¶27, browsing session can be associated with a MAC address of the personal device used during processing to identify own device).
However, the combined teachings do not explicitly teach receiving a service registration request, wherein the service registration request carries the service name, and is used to request for registering the service name; and correspondingly storing the service name, the MAC address of the mobile terminal and
Morales from the same field of endeavor teaches receiving a service registration request (¶55-63, service registry, for example),
wherein the service registration request carries the service name, and is used to request for registering the service name (¶16, system that enables service/resource embedded in a device having an IP address can be identified uniquely by information such as the device's MAC address [¶18]; Fig. 5; ¶¶56-63, device providing particular services providing a service identifier or a service handle can be used to register the service at a service registry using a translation gateway); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Banga to easily maintain a resolution record for devices that may not be easily reachable in a network to provide ease of accessibility to the service residing within such devices by identifying them in a unique manner, such as a well-known unique identifier such as the MAC address for individual devices (Morales, Abstract and ¶27).

Regarding claims 5 and 6, Lin, Lyle reference, Banga and Morales teach the limitations of claims 2 and 3 respectively. Lin further teaches wherein the webpage request comprises request content and a request identifier, wherein the request content is used to indicate information that the browsing application needs to request from the operating system of the mobile terminal, and the request identifier is used to uniquely identify the webpage request (Fig. 2; page 3, for example, device server controlling various hardware within the underlying device has the ability to give to a requesting browser a token unique to each request referrer as shown; the requesting device has the ability to use this token to in fact access the underlying hardware services that the device server has control of, passed to the device server via the "req" object; Fig. 3; page 5, the browser is able to run for example a singleQuery that includes name [which identifies a particular content or hardware such as sensor] along with various controlling parameters); and

through the long connection (p. 6, hardware.js establishes a "persistent HTTP connection with the device server using a 'forever frame.'").

Regarding claims 8 and 9, Lin, Lyle reference, Banga and Morales teach the limitations of claims 5 and 6 respectively. Lin further teaches wherein the system response comprises the request identifier (Fig. 2; page 3, device server is able to return a "resp" object which includes information such as token information via the "resp.result" property) and
information determined by the operating system of the mobile terminal for the request content (Fig. 2; page 3, the device server has the ability to communicate with the webapp the above information in return and/or in concert with proper protocols).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/DAE KIM/
Examiner, Art Unit 2458                                                                                               

/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458